The opinion filed herein held that the case of Cohen v.B.  L. Ass'n, 174 S.C. 282, 177 S.E., 320, was res adjudicata
as to how the 80 and 20 shares of stock, respectively, should be treated upon an accounting in some future action.
The position taken by defendant in the second ground for rehearing does not appear from the record to have been raised before the Circuit Judge. The record does not disclose that defendant was prevented from carrying out her contract by the insolvency of plaintiff, but, on the other hand, defendant stopped making the monthly payments, and brought an action to have her bond and mortgage declared paid and canceled.
Petition refused.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BONHAM, BAKER and FISHBURNE concur.